252 F.2d 790
58-1 USTC  P 11,750
ESTATE of Rose Gerber JAEGER, Carl F. Graf, Admr. W.W.A., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13303.
United States Court of Appeals Sixth Circuit.
Feb. 19, 1958.

Petition to Review Decision of The Tax Court of the United States.
Paul Thomas Key, Eugene W. Butler, Columbus, Ohio, for petitioner.
Charles K. Rice, John N. Stull, Lee A. Jackson and Carolyn R. Just, Washington, D.C., for respondent.
Before ALLEN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on the record, the briefs of the parties, and the argument of counsel in open court and the Court being duly advised.


2
Now therefore, it is ordered, adjudged and decreed, that the decision appealed from be, and is hereby affirmed in accordance with the findings of fact and conclusions of law of the Tax Court, 27 T.C. 863.